COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-05-323-CR
 
 
CHARLES GRACE JONES                                                      APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT
COURT NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
On September 27, 2005, we abated this appeal and remanded the case to
the trial court to determine whether appellant Charles Grace Jones wanted to
continue his appeal and if so whether he wanted to proceed pro se, to determine
whether appellant was indigent, and to appoint counsel if necessary. The
supplemental reporter=s record
from the abatement hearing was filed in this court on November 4, 2005.
At the hearing, Jones told the court that he did not wish to proceed
with his appeal.  Based on the reporter=s record, it is apparent that Jones does not desire to continue this
appeal.  Accordingly, we dismiss this
appeal.  See Tex. R. App. P. 43.2(f). 
 




 
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT,
and HOLMAN, JJ.
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: November 17, 2005




[1]See Tex. R. App. P. 47.4.